PROMISSORY NOTE $8,000,000.00 April 1, 2008 FOR VALUE RECEIVED, the undersigned PHNTUS LO JOLIET SCU LLC, a Delaware limited liability company, having an address at 3315 Executive Drive, Joliet, Illinois, 60431 (“Borrower”), hereby promises to pay to the order of CAPMARK BANK, a Utah industrial bank, having an address at 6955 Union Park Center, Suite 330, Midvale, Utah 84047, together with its successors and assigns or, if this Note has then been endorsed “to bearer,” to the bearer of this Note (collectively the “Lender”), at Lender’s said address or at such other place or to such other person as may be designated in writing to Borrower by Lender, the principal sum of Eight Million and 00/100 Dollars ($8,000,000.00) (the “Loan”), together with interest on the unpaid balance thereof at the rate hereinafter set forth.
